t c memo united_states tax_court howard w mylander and jacquelyn l mylander petitioners v commissioner of internal revenue respondent docket no filed date steven e alkire for petitioners kimberly l clark and nhi t luu for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies of dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively after unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the continued concessions the issues for decision are whether petitioners are entitled to deduct dollar_figure for continuing dental education cde expenses under sec_162 for whether petitioners are entitled to deduct an additional dollar_figure for rental real_estate expenses under sec_212 for whether petitioners failed to report dollar_figure of cancellation of indebtedness cod income for and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in idaho at the time they filed the petition continued tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar respondent disallowed dollar_figure and dollar_figure in travel expense deductions that petitioners claimed on their schedules a itemized_deductions for and respectively respondent also disallowed deductions of dollar_figure for supplies and dollar_figure for other expenses claimed on petitioners’ schedule c profit or loss from business petitioners concede that they were not entitled to any of these deductions but they do not concede the associated accuracy-related_penalties i cde expenses in and howard w mylander dr mylander worked as a dentist for the baker dental group p c in baker city oregon his wife jacquelyn l mylander was a homemaker they lived together in nampa idaho which is approximately miles from baker city oregon during the years at issue dr mylander was licensed to practice dentistry in oregon and was a member of the american dental association ada in order to maintain his oregon dentistry license as well as his membership in the ada dr mylander was required to complete hours of cde each year he generally met his cde requirements by attending meetings of the eastern oregon dental society by reading professional journals and taking exams based on the articles and by attending various dentistry courses dr mylander fulfilled his cde requirements for ii rental expenses in petitioners mrs mylander’s sister joy lehman and mrs lehman’s husband co-owned a house in mccall idaho mccall property the mccall dr mylander was previously licensed to practice in idaho but his idaho license was inactive during the years at issue mrs lehman’s husband’s name does not appear in the record property was in a recreational area offering a variety of outdoor activities including skiing snowmobiling water sports and hiking petitioners and the lehmans rented out the mccall property as a short-term vacation rental generating dollar_figure in rental income for petitioners and the lehmans shared the rental income evenly and petitioners reported dollar_figure of rental income for mrs mylander and mrs lehman maintained a joint bank account mccall account that was used exclusively to pay the expenses relating to the mccall property every month petitioners and the lehmans each deposited dollar_figure into the mccall account in mrs lehman made payments from the mccall account totaling dollar_figure for city services utilities insurance and taxes and she recorded these rental expenses in a ledger in addition to the aforementioned expenses petitioners paid dollar_figure for various repairs and improvements to the mccall property during from their own accounts iii guaranty transactions sometime in the 1980s petitioners were involved in a real_estate development project in fairfield idaho called hidden paradise ranch hidden paradise petitioners invited glenn koch a businessman and a friend of dr mylander to invest dollar_figure to help finance the construction of a golf course in hidden paradise after reviewing the project mr koch agreed to invest provided that petitioners personally guaranteed his investment petitioners promised to pay mr koch dollar_figure in the event that hidden paradise went under and mr koch then invested the dollar_figure the hidden paradise project subsequently failed and mr koch did not receive any returns on his dollar_figure investment mr koch then sought payment from petitioners for the dollar_figure koch debt around the same time petitioners met rodney and katherine ledbetter ledbetters the ledbetters had engaged in an unrelated business venture with a man named hershell murray that venture failed sometime in the late 1980s in the ledbetters filed for bankruptcy in the u s bankruptcy court for the district of nevada bankruptcy court mr murray filed a claim against the ledbetters in the bankruptcy action alleging that the ledbetters had defrauded him of money mr murray and the ledbetters reached an agreement whereby mr murray agreed to settle his claim in the bankruptcy action in exchange for dollar_figure in promissory notes from the ledbetters under the terms of the the record is unclear and we do not reach any findings_of_fact regarding the extent to which mrs mylander and mrs ledbetter were involved in the transactions described in this section promissory notes the ledbetters were jointly and severally liable to mr murray for dollar_figure plus interest over five years mr murray conditioned the deal on petitioners’ guaranteeing dollar_figure of the dollar_figure debt mr ledbetter convinced petitioners to guarantee the dollar_figure by promising to pay off the koch debt mr ledbetter owned a convenience store in nevada nevada store which he led petitioners to believe was worth at least dollar_figure and could be transferred to mr koch to satisfy the koch debt in full mr ledbetter also promised to indemnify petitioners for any payments they made to mr murray under the guaranty with petitioners on board the ledbetters entered into a stipulation agreement with mr murray to pay the dollar_figure plus interest over five years the bankruptcy court issued an order which incorporated the terms of the stipulation and confirmed the ledbetters’ reorganization plan dr mylander signed an unconditional continuing guaranty guaranty dated date which stated that dr mylander unconditionally guarantees and becomes surety for the full and prompt payment to murray at maturity whether by acceleration or throughout the remainder of this opinion we will refer to both the guaranty document and the obligation assumed by petitioners within that document which was subsequently amended on date as the guaranty otherwise and at all times thereafter the principal_amount of the note namely dollar_figure the guaranty was later amended to include mrs mylander as a guarantor pursuant to his agreement with petitioners mr ledbetter transferred his ownership_interest in the nevada store to mr koch neither petitioners nor mr koch knew that mr ledbetter had leveraged the nevada store to the hilt leaving it with little to no equity as the new owner mr koch became obligated to service the debt on the nevada store which required him to pay more than dollar_figure each month mr koch soon realized the nevada store was worthless and found a buyer who agreed to purchase it and assume the liabilities for an amount equal to what mr koch had paid servicing the debt up until that point in other words mr koch ended up breaking even on the transaction because no part of the koch debt was satisfied by the transfer and sale of the nevada store petitioners remained obligated to pay the full dollar_figure to mr koch petitioners eventually paid off the full dollar_figure the ledbetters on the other hand did not make any payments on their promissory notes to mr murray pursuant to the guaranty on date mr murray obtained a judgment state court judgment against petitioners in the district_court of the fifth judicial district of the state of idaho in and for the county of blaine for dollar_figure in date mr murray entered into a covenant not to execute with petitioners in which mr murray agreed not to execute on the state court judgment as long as petitioners made regular payments to him first at dollar_figure per month and later at dollar_figure per month until they had paid off the full dollar_figure as set forth in the guaranty petitioners began making payments to mr murray pursuant to the covenant not to execute and continued making payments through the ledbetters sent several checks to petitioners ostensibly to meet their obligations under the indemnity however each of those checks was returned to petitioners for insufficient funds petitioners received nothing of value from the ledbetters in petitioners made seven monthly payments of dollar_figure to mr murray leaving a dollar_figure balance on the murray debt in or around that same year dr mylander and his colleagues sold their dental practice in baker city oregon with extra cash on hand from the sale of the dental practice petitioners offered to pay mr murray a lump sum of dollar_figure if he would agree to forgive the dollar_figure consisted of a dollar_figure payment on the principal and a dollar_figure escrow fee the remaining dollar_figure on the murray debt remaining debt mr murray accepted the offer and forgave the remaining debt by the end of iv tax_return preparation david w hammons an accountant working for the c p a firm wilson harris co prepared petitioners’ and form sec_1040 u s individual_income_tax_return mr hammons is not a c p a for their and tax years petitioners prepared summaries of their income and expenses and provided those summaries to mr hammons before mid-april of and mr hammons prepared each year’s returns using the figures in the summaries the following table shows relevant deductions petitioners claimed on their form sec_1040 for and and the amounts respondent allowed and disallowed in the notice_of_deficiency item schedule e residential rental expenses schedule c other expenses schedule c supplies schedule a unreimbursed business and employee expense sec_2010 schedule a unreimbursed employee_expenses amount on return adjustment per notice reported dollar_figure allowed disallowed reported big_number allowed disallowed reported big_number allowed disallowed reported big_number allowed disallowed reported big_number allowed disallowed dollar_figure big_number big_number -0- big_number big_number big_number big_number big_number this amount consists of dollar_figure petitioners reported on line repairs and dollar_figure erroneously reported on line utilities it is clear from the record that the dollar_figure of expenses reported on line was not for utilities which were paid from the mccall account but for repairs made to the mccall property’s electrical system and should have been included on line respondent allowed this amount as a long-term_capital_loss respondent allowed this amount as a short-term_capital_loss this amount includes dollar_figure which is the amount petitioners reported for travel-related expenses and have since conceded and dollar_figure which is the amount petitioners reported for cde expenses petitioners did not challenge the remaining dollar_figure of disallowed schedule a deductions for in their petition at trial or on brief and this amount is deemed conceded this amount includes dollar_figure which is the amount petitioners reported for travel-related expenses and have since conceded petitioners did not challenge the disallowance of the remaining dollar_figure of schedule a deductions for in their petition at trial or on brief and this amount is deemed conceded opinion i burden_of_proof as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 there are exceptions to this rule sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions 116_tc_438 this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 ii cde sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business although this section does not explicitly mention expenditures_for education the regulations provide an objective test for determining whether such expenditures are deductible 70_tc_1067 aff’d without published opinion 607_f2d_995 2d cir see sec_1_162-5 income_tax regs respondent does not contend that the reported cde expenses at issue are not deductible but argues that petitioners have failed to substantiate them when taxpayers establish that they have incurred deductible expenses but are unable to substantiate the exact amounts we can estimate the deductible amount in some circumstances but only if the taxpayers present sufficient evidence to establish a rational basis for making the estimate see 39_f2d_540 2d cir 85_tc_731 in estimating the amount allowable we bear heavily against taxpayers whose inexactitude is of their own making see cohan v commissioner f 2d pincite there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred 245_f2d_559 5th cir furthermore we may not use the cohan_rule to estimate expenses subject_to the strict substantiation requirements of sec_274 see 50_tc_823 aff’d 412_f2d_201 2d cir in order to substantiate their cde expenses for petitioners offered into evidence a handwritten summary of figures cde summary including none of the expenses at issue in this case are subject_to strict substantiation under sec_274 expenses related to dr mylander’s dental practice the cde summary listed cde expenses totaling dollar_figure at trial dr mylander testified that he had prepared the cde summary at the beginning of and based the figures contained therein on canceled checks and receipts he also testified that he could not produce those underlying documents during the audit or at trial because he had placed them in a cardboard box which was subsequently misplaced by a moving company when petitioners moved to a new house in date while we generally find dr mylander to be a credible witness we are troubled by the contradictions in his testimony regarding the preparation of the cde summary if the underlying documents were lost in date dr mylander could not have used those documents to prepare the cde summary in early consequently we find that the cde summary is too unreliable to establish a rational basis for making an estimate the record establishes though that dr mylander was required to earn hours of cde in order to maintain his professional license that he fulfilled that requirement in and that he incurred deductible expenses in doing so during the audit dr mylander prepared a document at the request of the revenue_agent explaining the loss of his cde records and identifying to the best of his recollection the cde courses he attended during in the document dr mylander also estimated that his continuing ed studies result sic in about dollar_figure per class hour we find this estimate of costs incurred to be reasonable accordingly because dr mylander needed cde hours to maintain his dentistry license we estimate that he had dollar_figure of deductible cde expenses for respondent’s disallowance of the remaining dollar_figure is sustained iii rental expenses petitioners claimed a deduction of dollar_figure for rental expenses attributable to the mccall property on their schedule e supplemental income and loss for this amount consisted of dollar_figure in contributions to the mccall account dollar_figure and dollar_figure in repairs that petitioners claimed to have paid directly during the audit petitioners provided respondent with records showing that they had paid directly for repairs totaling dollar_figure including dollar_figure for electrical repairs they were unable to substantiate that they had paid expenses corresponding to the dollar_figure reported for contributions to the mccall account or to the remaining dollar_figure dollar_figure dollar_figure reported for repairs on the basis of these records respondent respondent states that in the notice_of_deficiency he allowed an itemized_deduction of dollar_figure for licensing and training expenses for however this amount does not include any of petitioners’ reported cde expenses for that year of the dollar_figure dollar_figure was reported on line as repair expenses and dollar_figure on line as utilities expenses the dollar_figure was for electrical repairs on the mccall property not for utilities and should have been included on line allowed a deduction of dollar_figure and disallowed the remaining dollar_figure on substantiation groundsdollar_figure petitioners claim that in addition to the dollar_figure already allowed by respondent they are entitled to deduct dollar_figure ie half of the dollar_figure that mrs lehman paid out of the mccall account in petitioners concede the remaining dollar_figure dollar_figure dollar_figure dollar_figure during mrs lehman maintained a ledger in which she recorded the rental expenses with respect to the mccall property that were paid out of the mccall account respondent now argues on brief that the ledger contained only the dollar_figure consists of the dollar_figure petitioners substantiated plus an additional dollar_figure it appears from the record that respondent double-counted the dollar_figure petitioners spent on electrical repairs rental expenses_incurred during ie dollar_figure but that respondent generously allowed petitioners dollar_figure in rental expenses for we find respondent’s argument unpersuasive during the audit petitioners provided the revenue_agent with sufficient documentation to substantiate the rental expenses they paid directly in but were unable to substantiate the expenses paid from the mccall account at trial mrs lehman credibly testified that in she paid expenses totaling dollar_figure from the mccall account and that petitioners’ share of those expenses was half or dollar_figure in making this argument respondent relies on the following exchange between respondent’s counsel and mrs lehman during cross-examination okay and this expense total is all of the expenses within this q ledger a q were those all of the expenses for the rental that year a q yes i believe it is okay so you were the only one who maintained the books for yes the rental a yes after our review of mrs lehman’s ledger and the expense deductions claimed by petitioners it is clear that the lehmans and petitioners used funds from the mccall account to pay recurring expenses such as utilities insurance and taxes the expenses paid from petitioners’ own accounts on the other hand appear to be related to repairs or renovations accordingly we find that nothing in mrs lehman’s testimony contradicts petitioners’ claims that they had rental expenses in excess of those paid out of the mccall account we find that out of the dollar_figure deduction petitioners claimed they have substantiated dollar_figure of rental expenses paid out of the mccall account and dollar_figure of repair expenses that they paid directly as to the remaining dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure was not substantiated by petitioners and was likely allowed by respondent in error and petitioners have conceded the final dollar_figure respondent’s disallowance of the remaining dollar_figure is sustained iv cod income a generally gross_income includes all income from whatever source derived sec_61 discharge_of_indebtedness is specifically included as an item_of_gross_income sec_61 the difference between the face value of a debt and the amount_paid in satisfaction of that debt is in general includable in a taxpayer’s gross_income 23_f3d_1032 6th cir aff’g tcmemo_1992_673 however not all discharges of indebtedness are includable in gross_income for example sec_108 excludes certain discharges from gross_income see sec_108 e f excluding discharge_of_indebtedness from gross_income in certain cases involving inter alia insolvency qualified_farm_indebtedness lost deductions and certain student_loan discharges the courts have also developed exceptions for example we have previously held that a guarantor does not realize cod income upon the release of a contingent_liability 50_tc_803 hunt v commissioner tcmemo_1990_ 59_tcm_635 in landreth v commissioner t c pincite we wrote the situation of a guarantor is not like that of a debtor who as a result of the original loan obtains a nontaxable increase in assets the guarantor obtains nothing except perhaps a taxable consideration for his promise where a debtor is relieved of his obligation to repay the loan his net_worth is increased over what it would have been if the original transaction had never occurred this real increase in wealth may be properly taxable 284_us_1 however where the guarantor is relieved of his contingent_liability either because of payment by the debtor to the creditor or because of a release given him by the creditor no previously untaxed accretion in assets thereby results in an increase in net_worth b whether hunt and landreth are distinguishable contingent nature of the liability petitioners argue that they were acting as guarantors and under hunt and landreth did not realize any cod income respondent argues that petitioners must recognize cod income because the guaranty was not contingent and hunt and landreth are therefore distinguishable because the guaranties in those cases were contingent in making his argument respondent relies on the following statement from the guaranty the liability of the undersigned guarantor is absolute and unconditional and is not conditional or contingent upon any other party signing this continuing guaranty petitioners contend that respondent is misinterpreting the guaranty according to petitioners t he obligation of a guarantor is not contingent because another party may or may not have to sign the guaranty the obligation of a guarantor is contingent upon the primary obligor defaulting we agree with petitioners that the guaranty created a contingent_liability because petitioners’ obligation to make a payment under the guaranty was contingent upon the primary obligor’s ie the ledbetters’ failure to pay the debt see 47_tc_159 aff’d 392_f2d_458 8th cir am jur 2d guaranty sec_2 a guaranty creates a secondary obligation under which the guarantor promises to be responsible for the debt of another the guarantor is only secondarily liable in the event the debtor does not perform the primary obligation the guaranty in this case creates the same type of contingent_liability as those we discussed in hunt and landreth respondent’s argument that the guaranty was not contingent because it was absolute and unconditional and not conditional or contingent upon any other party signing it lacks merit see 38a c j s guaranty secs defining an absolute or unconditional guaranty and a continuing guaranty consideration for the guaranty respondent argues that this case can be further distinguished from landreth and hunt and that petitioners must recognize cod income because they received consideration in exchange for the guaranty respondent argues that the ledbetters’ transfer of the nevada store to mr koch constituted taxable consideration to petitioners and therefore t he reasoning in kirby lumber applies and resulted in petitioners’ receipt of taxable cod income petitioners argue that the transfer of the nevada store did not result in their receiving any taxable cod income because the consideration received ie the transfer of the nevada store from mr ledbetter to mr koch had no value and under landreth and hunt any taxable consideration received by a guarantor in exchange for his guaranty is recognized for the year in which it is received and consequently does not affect the existence or treatment of cod income we agree with petitioners that they did not receive any valuable consideration in exchange for the guaranty petitioners entered into the guaranty with mr murray in exchange for the ledbetters’ promise to satisfy the koch debt and to indemnify petitioners for any loss petitioners might incur with respect to the guaranty the ledbetters however did not keep either promise while they did transfer the nevada store to mr koch it was leveraged to the hilt and had no value as a result petitioners’ obligation to mr koch was not reduced at all by the transfer of the store and petitioners were required to and did pay the koch debt in full then when the ledbetters defaulted and petitioners began making payments on the murray debt the ledbetters sent checks to petitioners that were returned for insufficient funds the ledbetters made no good-faith attempts to make good on their indemnity therefore we find that petitioners did not receive any valuable consideration in exchange for the guaranty c primary obligation respondent argues in the alternative that petitioners must recognize cod income because they became primary obligors on the murray debt when the ledbetters defaulted under the guaranty petitioners were secondary obligors as to the murray debt because they were obligated to pay the debt only if the ledbetters--the primary obligors--defaulted see restatement 3d suretyship guaranty sec_1 when the ledbetters defaulted a cause of action against petitioners accrued to mr murray which led to the state court judgment against petitioners and the subsequent covenant not to execute under the state court judgment as well as the covenant not to execute petitioners’ secondary obligation became a primary obligation see 536_fsupp_1036 d utah default on the primary contract by the debtor ripens an unconditional guaranty into an actionable liability of the guarantor separate and apart from that of the principal debtor the guarantor's obligation becomes absolute and is no longer secondary petitioners argue that even if they had become primary obligors on the murray debt they did not realize any cod income when the remaining debt was forgiven because they did not receive the benefit of the non-taxable proceeds from the loan obligation we agree with petitioners even though petitioners had become primary obligors under the guaranty their situation remained similar to those of the taxpayers in hunt and landreth we observed in landreth v commissioner t c pincite that where the guarantor is relieved of his contingent_liability because of a release given him by the creditor no previously untaxed accretion in assets thereby results in an increase in net_worth see also hunt v commissioner tcmemo_1990_248 t c m cch pincite quoting landreth v commissioner t c pincite we do not see any material difference between the situation in landreth and one in which a guarantor’s contingent_liability has ripened into a primary liability unlike a debtor who borrows funds a guarantor who assumes a contingent_liability does not receive an untaxed accretion of assets which is accompanied by an offsetting obligation to pay this remains the case even after the guarantor becomes a primary obligor because of the debtor’s default regardless of whether the guarantor is a secondary obligor or has become a primary obligor when the debt is discharged the guarantor’s net_worth is not increased over what it would have been if the original transaction had never occurred landreth v commissioner t c pincite petitioners did not receive any untaxed accretion of assets when they gave the guaranty nor did they receive any untaxed accretion of assets with respect to the guaranty when they later became primarily liable on the murray debt as a result of the state court judgment therefore when the remaining debt was forgiven petitioners did not realize an untaxed increase in wealth any more than had they remained secondary obligorsdollar_figure d conclusion petitioners were initially secondary obligors on the murray debt under the terms of the guaranty they did not receive any valuable consideration in exchange for the guaranty upon the ledbetters’ default and the subsequent state respondent argues that pursuant to our decision in hahn v commissioner tcmemo_2007_75 petitioners received an accession to wealth upon the discharge of the remaining debt we find that hahn is distinguishable because in that case the taxpayer was a debtor not a guarantor and received untaxed loan proceeds id slip op pincite court judgment and covenant not to execute petitioners became primarily liable on the murray debt however at no point did they receive an untaxed accretion of assets with respect to the guaranty accordingly we find that when the remaining debt was forgiven by mr murray in petitioners did not have an accession to wealth and did not realize any cod income v penalties pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite we have previously found that petitioners were able to substantiate only a portion of their rental expenses and cde expenses for petitioners failed to keep adequate books_and_records to substantiate the remainder of those expenses see sec_1_6662-3 income_tax regs therefore for respondent has met his burden of production with respect to the negligence_penalty relating to the portion of the underpayment that is due to disallowance of deductions for those expensesdollar_figure to the extent petitioners’ underpayment is due to an understatement of income_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure for or respondent has also met his burden of production as to the substantial_understatement penaltydollar_figure the accuracy-related_penalty is not imposed with respect to any portion of an underpayment as to which the taxpayer shows that he or she acted with respondent has not met his burden of production with respect to the negligence_penalty for we leave this to the parties to determine under rule reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite petitioners claim that their records substantiating the cde expenses were inadvertently lost by a moving company during their move in and argue that this loss was outside of petitioners’ control however petitioners also claim that they gave their tax preparer a summary which he used to prepare their form_1040 for and that they prepared this summary in early on the basis of the lost records petitioners’ testimony as to this point is contradictory and not credible accordingly petitioners have not shown that they acted with reasonable_cause and in good_faith as to the cde expenses petitioners also argue that they relied in good_faith upon their tax_return_preparer to make legal determinations as to what amounts constituted income and deductions for income_tax purposes for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners presented only limited testimony regarding their tax_return_preparer mr hammons and how he prepared their and tax returns the record shows that mr hammons is an accountant and that petitioners provided him each year with bare summaries of their income and expenses petitioners did not call mr hammons or any other member of wilson harris co to testify petitioners have not shown by a preponderance_of_the_evidence that they have satisfied the three-prong test under neonatology assocs accordingly they do not meet the reasonable_cause and good_faith exception in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
